Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Response to Amendment
Applicant's argument, filed on February 03, 2021 has been entered and carefully considered. Claims 1, 11 and 17 are amended and claims 18-21 have been canceled. Claims 1-17 are pending. 

Response to Arguments
Applicant's arguments filed on 02/03/2021 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.




	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (US. Pub. No. 2014/0267243 A1) in view of SAWACHI (US. Pub. 2009/0148038 A1) and further in view of Hannuksela (US 2014/0168362 A1).

Regarding claim 1, Venkataraman teaches an image processing device comprising: a depth image obtaining section configured to obtain data of a first depth image actually measured by a depth camera measuring a distance of a subject and having the distance as a pixel value([para 0046]- capture a set of images captured from different viewpoints using the array of cameras; store the set of images captured from different viewpoints in memory; determine a desired focal plane distance and a range of distances corresponding to a restricted depth of field for an image rendered from a reference viewpoint, where depth estimation precision is higher for pixels with depth estimates within the range of distances corresponding to the restricted depth of field and lower for pixels with depth estimates outside of the range of distances corresponding to the restricted depth of field); a photographed image obtaining section configured to obtain data of a plurality of stereo images formed by photographing the subject from different viewpoints([para 0046]- an array of cameras configured to capture image data forming a set of images captured from different viewpoints); an output section configured to output the data of the plurality of photographed images and the compressed data of the depth image([para 0117]- a focal depth and a depth of field based upon a region of interest is illustrated in FIG. 8.  The process 800 includes determining (802) a region of interest.  As noted above, the region of interest can be determined based upon user input received, for example, via a touch screen display on which a preview image is shown and/or an automated process that detects objects within the field of view).
However, Venkataraman does not explicitly disclose a depth image compressing section configured to compress the data of the depth image using the data of the plurality of photographed images.

    PNG
    media_image1.png
    921
    1490
    media_image1.png
    Greyscale

In an analogous art, SAWACHI teaches a depth image compressing section configured to compress the data of the first  and second depth image using difference image between the first and second depth image ([see in Fig. 1]-distance image which is depth image encoding unit(element 33) and also distance image which is depth image decoding unit(element 35)). Therefore, it would have been obvious to one of ordinary skill in the art  provide the technique of SAWACHI to the modified system of Venkataraman to enable an efficient reduction in the amount of data for an image file of a distance image [SAWACHI ; paragraph 0007].
However, the combination of Venkataraman and SAWACHI don’t exclusively disclose wherein a second depth image is obtained by operation using the stereo images; a depth image compressing section configured to compress the data of the first and second depth image using difference image between the first and second depth image.
In an analogous art Hannuksela teaches wherein a second depth image is obtained by operation using the stereo images ([para 0591]-the depth is obtained using stereos image); a depth image compressing section configured to compress the data of the first and second depth image using difference image between the first and second depth image ([para 0590-0591]- a first depth view and a second depth view to be coded for the same viewpoint may have a different origin.  For example, the first depth view may originate from a depth range sensor and is projected to the viewpoint and the second depth view may result from stereo matching between a pair of color images of a stereoscopic camera; [see also in para 0593]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hannuksela to the modified system of Venkataraman and SAWACHI a method for encoding and decoding video information the method a prediction method for a texture block may be determined on the basis of availability of a co-located  depth block [Hannuksela; para 0007].
Regarding claim 2, SAWACHI teaches wherein the depth image compressing section generates, as the data after being compressed, a difference image between the depth image to be compressed and a depth image obtained by operation on a basis of a parallax between corresponding points in two photographed images([ see in Fig.4 and para 0205-0206]- where, u-u' is the shifted amount in the horizontal direction (parallax) 
Regarding claim 3, SAWACHI teaches wherein the depth image compressing section makes the number of gradations per unit distance different according to the distance indicated by the pixel value in the depth image, and quantizes the pixel value([see in Fig. 16-17; para 0239; 0244;0246]- if ratio Sr is larger than or equal to threshold value Th2, distance image conversion unit 32 quantizes only distance values Zi in the range between reference distances Kl, K2 so as to be represented by 8 bits, does not allocate quantization number to distance values Zi outside of the range, as illustrated in the relationship represented by mode a in FIG. 17).
Regarding claim 4, SAWACHI teaches wherein the depth image compressing section assigns the number of gradations per unit distance according to the distance of the subject in a region of an image of the subject in the depth image, and quantizes the pixel value of the image([see in Fig. 16-17 and para [0244;0246]- if ratio Sr is larger than or equal to threshold value Th2, distance image conversion unit 32 quantizes only distance values Zi in the range between reference distances Kl, K2 so as to be represented by 8 bits, does not allocate quantization number to distance values Zi outside of the range, as illustrated in the relationship represented by mode a in FIG. 17).
Regarding claim 5, SAWACHI teaches wherein the depth image compressing section quantizes the pixel value in the depth image such that the number of gradations  if ratio Sr is larger than or equal to threshold value Th2, distance image conversion unit 32 quantizes only distance values Zi in the range between reference distances Kl, K2 so as to be represented by 8 bits, does not allocate quantization number to distance values Zi outside of the range, as illustrated in the relationship represented by mode a in FIG. 17).
Regarding claim 6, SAWACHI teaches wherein the depth image compressing section increases the number of gradations per unit distance as the distance indicated by the pixel value in the depth image is decreased, and quantizes the pixel value[see in Fig. 16-17; para 0239; 0244;0246]- encodes image data of the distance image with quantized distance values Xti, Yti as the pixel value of each pixel, and an image file of the distance image is generated, then the image file is recorded on recording medium 29; the ranges of distance values Xi, Yi in which the quantization number is increased is symmetrical with respect to Z-axis in the X and Y directions).
Regarding claim 7, SAWACHI teaches wherein the depth image compressing section further generates information indicating correspondence relation between pixel values before and after the quantization[see in Fig. 16-17; para 0239; 0244;0246]- encodes image data of the distance image with quantized distance values Xti, Yti as the pixel value of each pixel, and an image file of the distance image is generated, then the image file is recorded on recording medium 29; the ranges of distance values Xi, Yi in which the quantization number is increased is symmetrical with respect to Z-axis in the X and Y directions).
SAWACHI teaches the depth image obtaining section obtains data of a plurality of depth images actually measured by the camera from different viewpoints([para 0002]- method for generating a distance image that represents a three-dimensional shape of a subject is proposed. In the method, the subject is imaged by two or more cameras placed at different positions, then corresponding points, which are pixels corresponding to each other, between a plurality of images), and the depth image compressing section generates the difference image for each of the plurality of depth images ([see in Fig. 1]-distance image which is depth image encoding unit(element 33) and also distance image which is depth image decoding unit(element 35)).
Regarding claim 9, SAWACHI teaches wherein the depth image compressing section converts the depth image based on the parallax into a depth image from a viewpoint when the depth image to be compressed is actually measured, and generates the difference image between the converted depth image ([see in Fig. 1]-distance image or depth image conversion unit ) and the depth image to be compressed([see in in fig. 1]-distance image or depth image encoding unit ).
Regarding claim 10, Venkataraman teaches a communicating section configured to connect to a server that provides data of a depth image corresponding to a photographed image on a basis of data of the photographed image by having a machine learning function, wherein the depth image compressing section obtains the data of the corresponding depth image by transmitting the data of the photographed image to the server([para 0088]- the processor is able to synthesize an image from one or more virtual viewpoints, which do not correspond to the viewpoints of any of the focal planes 104 in the sensor 102. Unless all of the objects within a captured scene are a SAWACHI teaches generates, as the data after being compressed, data of a difference image between the depth image and the depth image to be compressed ([see in Fig. 1]-distance image or depth image conversion unit and distance image or depth image encoding unit).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 11 have been met in claim 1. Hannuksela teaches wherein a first depth image is obtained from the depth image measured by the distance measuring camera([para 0319]- depth view refers to a view that represents distance information of a texture sample from the camera sensor) and a second depth image is obtained by operation using the stereo images([see in Fig. 6]- a stereoscopic camera).
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 13, wherein the image data obtaining section obtains information indicating correspondence relation between pixel values before and after quantization together with the data after the compression of the depth image in which the pixel value is quantized ([para 0024]- the conversion means may be a means that converts the position information such that the closer the position information to the center of a distance image with the distance values as the pixel value of each pixel the larger the quantization number; see also see in [Fig. 16-17; para 0239; 0244;0246]) and  decoding unit 35 and further subjected to reverse conversion including inverse quantization in distance image reverse conversion unit 34, whereby the distance image is reproduced. FIG. 23 is a flowchart illustrating inverse quantization processing for the image file. Here, it is assumed that the image file generated by the first embodiment is already decoded by distance image decoding unit 35 and decoded distance values Xi, Yi, Zi are ready to be read out from frame memory 25).
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 17 have been met in claim 1. Hannuksela teaches wherein a first depth image is obtained from the depth image measured by the distance measuring camera([para 0319]- depth view refers to a view that represents distance information of a texture sample from the camera sensor) and a second depth image is obtained by operation using the stereo images([see in Fig. 6]- a stereoscopic camera).SAWACHI teaches the content processing device including a depth image decompressing section configured to decompress the data of the first and Second depth image after the compression using the data of the plurality of photographed images([see in fig. 1]- distance image decoding unit 35, [para 0270]- decoded by distance image decoding unit 35 and further subjected to  an output section configured to perform predetermined processing using at least the decompressed data of the first and Second depth image, and output a result([see in Fig. 23-24 and para 0270 and 0276]- inverse quantization is performed in the following manner. FIG. 24 is a flowchart illustrating inverse quantization processing for the image file generated by the second embodiment. Here, it is it is assumed that the image file generated by the second embodiment is already decoded by distance image decoding unit 35 and decoded distance values Xi, Yi, Zi are ready to be read out from frame memory 25).
Claims 18-21(canceled).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of SAWACHI and Hannuksela as applied to claim 11 above and further in view of Hamilton (US. Pub. No. 2010/0185093 A1).

Regarding claim 15, the combination of Venkataraman, SAWACHI and Hannuksela don’t not explicitly wherein the image data obtaining section obtains the data of the depth image at a frame rate lower than the data of the photographed images, and the depth image decompressing section interpolates the depth image on a time axis on a basis of a motion vector obtained from the photographed images.
 the preferred method includes collecting local subsets of the full frame at a high rate S132, calculating object motion for the local subsets in Step S150, and combining objection motion information of the local subsets (i.e., tracking results) to form full frame images at a lower rate.  This frame subset acquisition variation functions to achieve high frame rates necessary for accurate tissue (speckle) tracking.  As exemplified in FIG. 7, two regions, A & B, of the full frame are acquired.  Beam groups A & B are used to collect these frame subsets.  Each group of beams is collected at rates needed for accurate tissue tracking.  Other regions of the image are preferably collected in a similar fashion.  These techniques are sometimes used for colorflow imaging of blood, which also requires high local frame rates to measure high velocity blood flow.  Depending on acquisition time for each beam (e.g., image depth), number of beams in a group, and local frame rate, beams from multiple groups maybe collected sequentially). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hamilton to the modified system of Venkataraman, SAWACHI and Hannuksela a method for acquiring and processing 3D ultrasound data including acquiring partial 3D ultrasound data [Hamilton; abstract].
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 15.


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	HANNUKSELA  et al., US 2013/0287093 A1, discloses Method for video coding and encoding.
2.	Venkataraman et. al., US 2014/0232822 A1, method for generating light field representation data using captured light fields.
3.	Venkataraman et. al., US 2017/0054901 A1, method for image processing application to determine prediction error by identifying at least one pixel.
4.	Hiasa  US 2017/0339363 A1, method for acquiring image data generated by image capturing utilizing compressive sensing.
5.	Lee et al.  US 2014/0035905 A1, method for converting 2-dimension (2D) image into a 3-dimension (3D) image and a display apparatus.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MD N HAQUE/           Primary Examiner, Art Unit 2487